Citation Nr: 1826677	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-41 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from January 2003 to July 2003 and had previous active duty for training from July 1995 to October 1995.
	
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran filed a VA Form 9, Appeal to the Board of Veterans' Appeals, in March 2018 on the matter of service connection for thoracic spine myofascial pain.  However, the Veteran requested a hearing before the Board on that issue.  As such, it is not ready for adjudication by the Board and will be addressed by a later decision after the scheduling of a hearing on the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the issue on appeal.

The Veteran has contended that her obstructive sleep apnea, first diagnosed in January 2011, is secondary to her service-connected asthma.  The record does not contain an adequate medical opinion as to the issue of secondary service connection.  Following the August 2015 VA examination, the examiner opined the Veteran's sleep apnea is less likely than not related to the Veteran's asthma.  In support of the opinion, the examiner reasoned that "there is no evidence of a direct cause and effect link in the medical literature reviewed between sleep apnea" and the Veteran's service-connected asthma.  

The Board finds the August 2015 opinion to be inadequate.  The examiner did not provide an opinion as to whether the Veteran's sleep apnea disability is aggravated by her service-connected asthma disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.  There is no medical opinion in the record addressing this issue.  In light of the foregoing, an additional VA examination should be obtained to address whether the Veteran's sleep apnea is aggravated by her service-connected asthma disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from December 2017 onward.

Additionally, with any needed assistance from the Veteran, obtain any identified outstanding private treatment records.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After any records obtained have been associated with the electronic claims file, schedule the Veteran for a VA examination with a clinician with appropriate expertise in order to assess the etiology of the Veteran's sleep apnea disability.  The electronic claims folder must be made available to the examiner in conjunction with this review.  

After completing all indicated tests and studies, the examiner is to answer the following questions:

A)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea is related to her service?

B)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was caused by the Veteran's service-connected asthma?

C)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was aggravated (that is, any increase in severity beyond the natural progress of the condition as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected asthma?  

If the Veteran's current sleep apnea disability has been aggravated by her service-connected asthma disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time. 

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




